     Case 21-31155-crm                       Doc 8        Filed 05/27/21              Entered 05/28/21 00:50:18                      Page 1 of 4

Information to identify the case:
Debtor 1                 Andre Lamonte Leonard Sr.                                              Social Security number or ITIN    xxx−xx−0071

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Western District of Kentucky
                                                                                                Date case filed for chapter 13 5/24/21
Case number:          21−31155−crm



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   10/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Andre Lamonte Leonard Sr.

2. All other names used in the
   last 8 years
                                              2636 Greenwood Avenue
3. Address                                    Louisville, KY 40211
                                              Todd A. Farmer                                                Contact phone 270−443−4431
                                              Farmer & Wright, PLLC                                         Email: todd@farmerwright.com
4. Debtor's  attorney
   Name and address
                                              4975 Alben Barkley Drive, Suite 1
                                              PO Box 7766
                                              Paducah, KY 42002−7766

5. Bankruptcy trustee                         William W. Lawrence −13                                       Contact phone 581−9042
     Name and address                         310 Republic Plaza                                            Email: ECF@louchapter13.com
                                              200 S. Seventh Street
                                              Louisville, KY 40202

6. Bankruptcy clerk's office                                                                                Office Hours: 8:30 a.m. to 4:30 p.m. Eastern
     Documents in this case may be filed                                                                    Time Zone
                                               450 U.S. Courthouse
     at this address.                          601 W. Broadway                                              Contact phone 502−627−5700
     You may inspect all records filed in      Louisville, KY 40202                                         Date: 5/25/21
     this case at this office or online at
      https://pacer.uscourts.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
     Case 21-31155-crm                     Doc 8         Filed 05/27/21               Entered 05/28/21 00:50:18                           Page 2 of 4
Debtor Andre Lamonte Leonard Sr.                                                                                                   Case number 21−31155−crm

7. Meeting of creditors
    Debtors must attend the meeting to     July 7, 2021 at 08:30 AM                                           Location:
    be questioned under oath. In a joint                                                                     341 to be Held by Telephone or Video, See
    case, both spouses must attend.                                                                          Court Website for Info
    Creditors may attend, but are not      The meeting may be continued or adjourned to a later
    required to do so.                     date. If so, the date will be on the court docket. Case
                                           may be dismissed without further notice if debtor fails
                                           to attend the meeting.
8. Deadlines                               Deadline to file a complaint to challenge                                 Filing             No later than 60 days
   The bankruptcy clerk's office must      dischargeability of certain debts:                                        deadline:          after the first date set for
   receive these documents and any                                                                                                      the Meeting of Creditors
   required filing fee by the following                                                                                                 above.
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).


                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 8/2/21
                                           (except governmental units):
                                           A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan will be sent separately. The Confirmation Hearing will be held on the
                                           morning or afternoon of the 341 Meeting.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                           believe that the law does not authorize an exemption that debtors claimed, you may file an objection by the
                                           deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of
                                           a debt. However, unless the court orders otherwise, the debts will not be discharged until all payments
                                           under the plan are made. A discharge means that creditors may never try to collect the debt from the
                                           debtors personally except as provided in the plan. If you want to have a particular debt excepted from
                                           discharge under 11 U.S.C. § 523(a)(2) or (4), you must file a complaint and pay the filing fee in the
                                           bankruptcy clerk's office by the deadline. If you believe that the debtors are not entitled to a discharge
                                           of any of their debts under 11 U.S.C. § 1328(f), you must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
           Case 21-31155-crm                  Doc 8           Filed 05/27/21            Entered 05/28/21 00:50:18                        Page 3 of 4
                                                               United States Bankruptcy Court
                                                                Western District of Kentucky
In re:                                                                                                                 Case No. 21-31155-crm
Andre Lamonte Leonard, Sr.                                                                                             Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0644-3                                                  User: nturner                                                               Page 1 of 2
Date Rcvd: May 25, 2021                                               Form ID: 309I                                                             Total Noticed: 15
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 27, 2021:
Recip ID                   Recipient Name and Address
db                     +   Andre Lamonte Leonard, Sr., 2636 Greenwood Avenue, Louisville, KY 40211-1232
tr                     +   William W. Lawrence -13, 310 Republic Plaza, 200 S. Seventh Street, Louisville, KY 40202-2751
6828180                +   Cap1/Basspro, Po Box 30281, Salt Lake City, UT 84130-0281
6828186                +   Instant Auto Credit, Inc., c/o Preston Sullivan, PO Box 36065, Louisville, KY 40233-6065
6828188                +   Kentucky Department of Revenue, PO Box 5222, Frankfort, KY 40602-5222
6828190                +   Tina Leonard, 3600 West Jefferson, Louisville, KY 40212-2335

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: todd@farmerwright.com
                                                                                        May 25 2021 18:53:00      Todd A. Farmer, Farmer & Wright, PLLC, 4975
                                                                                                                  Alben Barkley Drive, Suite 1, PO Box 7766,
                                                                                                                  Paducah, KY 42002-7766
smg                    + Email/Text: ryan.kendall@louisvilleky.gov
                                                                                        May 25 2021 18:53:00      Jefferson County Attorney Office, Fiscal Court
                                                                                                                  Bldg., 531 Court Place, Ste. 900, Louisville, Ky
                                                                                                                  40202-3315
ust                    + Email/Text: ustpregion08.lo.ecf@usdoj.gov
                                                                                        May 25 2021 18:53:00      John L. Daugherty, Asst. U.S.Trustee, 601 West
                                                                                                                  Broadway #512, Louisville, KY 40202-2229
6828181                + EDI: CAPITALONE.COM
                                                                                        May 25 2021 22:48:00      Capital One, 11013 W Broad St, Glen Allen, VA
                                                                                                                  23060-6017
6828182                + Email/Text: bankruptcy@credencerm.com
                                                                                        May 25 2021 18:54:00      Credence Resource Mana, 17000 Dallas Pkwy Ste
                                                                                                                  20, Dallas, TX 75248-1940
6828183                + Email/PDF: creditonebknotifications@resurgent.com
                                                                                        May 25 2021 18:56:03      Credit One Bank Na, Po Box 98875, Las Vegas,
                                                                                                                  NV 89193-8875
6828184                + EDI: AMINFOFP.COM
                                                                                        May 25 2021 22:48:00      First Premier Bank, 601 S Minnesota Ave, Sioux
                                                                                                                  Falls, SD 57104-4868
6828185                    Email/Text: bankruptcy@glacompany.com
                                                                                        May 25 2021 18:53:00      Gla Collection Co Inc, 2630 Gleeson Way,
                                                                                                                  Louisville, KY 40299
6828189                + EDI: AGFINANCE.COM
                                                                                        May 25 2021 22:48:00      Onemain, PO Box 1010, Evansville, IN
                                                                                                                  47706-1010

TOTAL: 9


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
6828187                        Instant Auto Credit, Inc.

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address
         Case 21-31155-crm                 Doc 8        Filed 05/27/21            Entered 05/28/21 00:50:18                    Page 4 of 4
District/off: 0644-3                                             User: nturner                                                          Page 2 of 2
Date Rcvd: May 25, 2021                                          Form ID: 309I                                                        Total Noticed: 15

                                                  NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 27, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 25, 2021 at the address(es) listed below:
Name                            Email Address
John L. Daugherty
                                ustpregion08.lo.ecf@usdoj.gov

Todd A. Farmer
                                on behalf of Debtor Andre Lamonte Leonard Sr.
                                taf-bk@farmerwright.com,1980@notices.nextchapterbk.com,chapter7@farmerwright.com,rebecca@farmerwright.com,amy@far
                                merwright.com

William W. Lawrence -13
                                ECF@louchapter13.com ecf.bk.westky@gmail.com


TOTAL: 3
